Citation Nr: 0600334	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-33 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1956.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
of the Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

At a December 2004 hearing before a Decision Review Officer, 
the veteran testified that she first received treatment for 
her allergies four or five years after her separation from 
service.  The veteran also stated that when she moved from 
Arizona to New Hampshire she brought her post-service medical 
records and submitted them to the VA Medical Center in 
Manchester, New Hampshire.  While the claims folder contains 
documentation showing that in December 2004 the RO requested 
all treatment records from the Manchester VAMC, no reply is 
of record.  In addition, the Supplemental Statement of the 
Case dated in December 2004 states the RO received complete 
original records from the VAMC Manchester, including non-VA 
medical records.  These post-service private treatment 
medical records are not presently associated with the claims 
folder and should be obtained.

Additionally, in her November 2005 letter the veteran also 
indicated that she has received treatment at the VAMC in 
Manchester since 1988.  However, records in the claims folder 
from the VAMC only date from April 2000 to April 2003.  
Therefore, development to obtain any additional pertinent 
treatment records from the Manchester VAMC, including more 
recent pertinent records, should also be undertaken.

Accordingly, this appeal is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC, for the following 
actions:


1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of the aforementioned VA and private 
medical records.  If the RO or the AMC is 
unsuccessful in obtaining any such 
evidence, it should document the efforts 
to obtain the records, and should request 
the veteran and her representative to 
provide a copy of the outstanding 
evidence to the extent they are able to.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and her representative an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

